
	
		I
		111th CONGRESS
		1st Session
		H. R. 1240
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2009
			Mr. Van Hollen (for
			 himself, Mr. Blunt,
			 Mr. Walz, and
			 Mr. Ehlers) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To improve and expand geographic literacy among
		  kindergarten through grade 12 students in the United States by improving
		  professional development programs for kindergarten through grade 12 teachers
		  offered through institutions of higher education.
	
	
		1.Short titleThis Act may be cited as the
			 Teaching Geography is Fundamental
			 Act.
		2.Geography
			 educationTitle II of the
			 Higher Education Act of 1965 (20 U.S.C. 1021 et seq.) is amended by adding at
			 the end the following:
			
				DGeography
				education
					271.FindingsCongress makes the following
				findings:
						(1)Geographic literacy is essential to a
				well-prepared citizenry in the 21st Century because geographic factors assume
				greater importance as the world’s economies, societies, and political
				structures grow more global in scale.
						(2)In a recent National Geographic–Roper
				9-country survey of geographic literacy among young adults aged 18 through 24,
				Americans ranked second to last. Only 13 percent of young adults ages 18
				through 24 in the United States were able to correctly identify Iraq on a map
				of Asia and the Middle East.
						(3)The economic stature and competitiveness of
				the United States requires increasingly sophisticated levels of geographic
				knowledge and mastery of geographic tools.
						(4)United States Department of Labor data
				identifies geotechnology as one of the 3 fastest growing employment fields
				serving industries such as insurance, banking, real estate, forestry, and
				agriculture as well as Federal, State, and local Governments.
						(5)The National Academy of Sciences urged
				creation of a national program to improve the geographic competence of the
				United States general population and the school age population.
						(6)Geography is defined as a core
				academic subject within the No Child Left Behind Act of 2001.
						(7)A recent National Geographic Society survey
				found that all 50 States and the District of Columbia recognize geography in
				their curricula or content standards, and an increasing number require
				geography for graduation and include geography in mandated statewide
				assessments.
						(8)Seven of 10 educators responding to a
				National Geographic survey felt their professional development opportunities in
				geography were inadequate and half believed their schools had inadequate basic
				materials for teaching geography.
						(9)The National Geographic Society has spent
				over 15 years pioneering an extraordinarily effective national program for
				improving the teaching of geography by engaging university faculty geographers
				and highly trained teachers in State Geographic Alliances dedicated to
				providing high quality professional development opportunities for kindergarten
				through grade 12 teachers.
						(10)More than 60 colleges and universities in
				all 50 States have received grants from the National Geographic Society to
				support State Geographic Alliances and their professional development programs.
				Alliance-trained kindergarten through grade 12 teachers and their higher
				education partners conduct workshops, develop localized teaching materials, and
				facilitate communication among thousands of teachers whose responsibilities
				include teaching of geography in various formats and grade levels.
						(11)A study by Mid-Continent Research for
				Education and Learning that assessed student academic achievement in geography
				on the National Assessment of Educational Progress showed that students taught
				by Alliance-trained teachers outperformed other students by almost 10
				percent.
						272.Purposes and
				objectives
						(a)PurposeThe purpose of this part is to promote
				geographic literacy and improved understanding of global cultures among
				kindergarten through grade 12 students by expanding programs that employ the
				geographic knowledge and expertise of faculty members in institutions of higher
				education for the benefit of kindergarten through grade 12 teachers and to
				otherwise advance geographic literacy.
						(b)ObjectivesThe objectives of this part are the
				following:
							(1)To increase students knowledge of, and
				achievement in, standards-based geography to enable the students to become
				better informed and more productive citizens.
							(2)To increase the number of highly qualified
				teachers of United States and world geography and to enable the teachers to
				improve student mastery of geographic principles and practical applications of
				those principles.
							(3)To encourage geographic education research,
				to develop and disseminate effective instructional materials, and to promote
				replication of best practices and exemplary programs that foster geographic
				literacy.
							(4)To assist States in measuring the impact of
				education in geography.
							(5)To leverage and expand private and public
				support for geography education partnerships at national, State, and local
				levels.
							273.Grant program
				authorizedThe Secretary is
				authorized to award a grant to a national nonprofit educational organization or
				a consortium of organizations (hereafter in this part referred to as the
				grantee) that has as its primary purpose the improvement of the
				quality of student understanding of geography through effective teaching of
				geography in the Nation’s classrooms.
					274.Use of
				funds
						(a)Direct
				activitiesThe grantee shall
				use not more than 25 percent of the funds made available through the grant for
				a fiscal year—
							(1)to strengthen and expand the grantee’s
				relationships with institutions of higher education and with State and local
				educational agencies and other public and private organizations with a
				commitment to geography education and the benefits of geography
				education;
							(2)to support and promote research-based
				training of teachers of geography and related disciplines in kindergarten
				through grade 12 as a means of broadening student knowledge of the world,
				including the dissemination of information on effective practices and research
				findings concerning the teaching of geography;
							(3)to support research on effective geography
				teaching practices and the development of assessment instruments and strategies
				to document student understanding of geography;
							(4)to convene national conferences on
				geography education to assess the current state of geographic literacy and to
				identify strategies for improvement; and
							(5)to develop and disseminate appropriate
				research-based materials to foster geographic literacy.
							(b)Subgrants
							(1)In
				generalThe grantee shall use
				not more than 75 percent of the funds made available through the grant for a
				fiscal year to award subgrants to eligible recipients.
							(2)Eligible
				recipient definedIn this
				part the term eligible recipient means an institution of higher
				education associated with—
								(A)a State geographic alliance;
								(B)a nonprofit educational
				organization;
								(C)a State educational agency or local
				educational agency; or
								(D)a partnership between or among an alliance,
				organization, or agency described in subparagraph (A), (B) or (C).
								(3)Subgrant uses of
				fundsEligible recipients
				shall use the subgrant funds for 1 or more of the following purposes:
								(A)Conducting teacher training programs that
				use effective and research-based approaches to the teaching of geography at the
				kindergarten through grade 12 level.
								(B)Applying Geographic Information System
				(GIS) or other geographic technological tools to the teaching of
				geography.
								(C)Applying Internet and other distance
				learning technology to the teaching of geography or to the continuing education
				of teachers.
								(D)Promoting rigorous academic standards and
				assessment techniques to guide and measure student performance in
				geography.
								(E)Promoting research in geography education,
				emphasizing research that leads to improving student achievement.
								(F)Carrying out local, field-based activities
				for teachers and students to improve their knowledge of the concepts and tools
				of geography while enhancing understanding of their home region.
								(G)Promoting comparative studies of world
				cultures, economies, and environments.
								(H)Encouraging replication of best practices
				and model programs to promote geographic literacy.
								(I)Developing and disseminating effective,
				research-based geography learning materials.
								(J)Convening State-based conferences to assess
				the state of geographic literacy and to identify strategies for
				improvement.
								275.Applications
						(a)Grantee
				applicationsTo be eligible
				to receive a grant under this part, the grantee shall submit to the Secretary
				an application at such time, in such manner, and accompanied by such
				information as the Secretary may require.
						(b)Eligible
				recipient applications
							(1)SubmissionTo be eligible to receive a subgrant under
				this part, an eligible recipient shall submit an application to the grantee at
				such time, in such manner and accompanied by such information as the grantee
				may require.
							(2)Review
								(A)In
				generalThe grantee shall
				invite individuals described in
				subparagraph (B) to review all
				applications from eligible recipients for a subgrant under this section and to
				make recommendations to the grantee regarding the approval of the
				applications.
								(B)ReviewersThe individuals referred to in
				subparagraph (A) are the
				following:
									(i)Leaders in the field of geography
				education.
									(ii)Such other individuals as the grantee may
				determine are necessary or desirable.
									276.Requirements
						(a)Administrative
				costsThe grantee receiving a
				grant under this part for a fiscal year, and each eligible recipient receiving
				a subgrant under this part for a fiscal year, may use not more than 15 percent
				of the funds made available through the grant or subgrant, respectively, for
				administrative costs.
						(b)Matching
				requirements
							(1)In
				generalIn order to be
				eligible to receive a subgrant under this part an eligible recipient shall
				agree in the application submitted under
				section 275(b) to provide matching funds
				towards the costs of the activities assisted under the subgrant.
							(2)AmountAn eligible recipient shall provide
				matching funds in an amount equal to 20 percent of the subgrant funds received
				under this part for the second and each succeeding fiscal year for which
				subgrant payments are made.
							(3)Source of
				matching fundsMatching funds
				may be provided in cash or in kind, fairly evaluated, including facilities,
				staffing salaries, and educational materials.
							277.Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this part $15,000,000 for fiscal
				year 2010 and each of the 5 succeeding fiscal
				years.
					.
		
